Citation Nr: 0313566	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-01 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel injury of the left knee, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

3.  Entitlement to an increased evaluation for left ear 
hearing loss, currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The issue involving an increased evaluation for 
left ear hearing loss will be discussed in the remand portion 
of this decision.

In a January 2001 rating decision on appeal, the RO denied 
the veteran's claim for a total disability rating based on 
individual unemployability (TDIU).  In a January 2003 rating 
decision, however, the RO granted the veteran's TDIU claim, 
effective June 1, 1998.  As this determination constitutes a 
full grant of the benefits sought as to that claim, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).

The issue of entitlement to an increased evaluation for left 
ear hearing loss is the subject of a remand that follows this 
decision on the merits. 


FINDINGS OF FACT

1.  The veteran's disability due to residuals of a shrapnel 
injury of the left knee is manifested by objective evidence 
of stability, range of motion from zero to 122 degrees, and a 
tiny, circular hypopigmented scar which is not red, swollen 
or tender, or adherent to underlying tissue. 

2.  The veteran's PTSD has resulted in total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shrapnel injury of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14, 38 C.F.R. § 
4.71a, Diagnostic Code 5260, 5261 (2002).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.126-4.132, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected left knee disability and PTSD.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  There does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  The RO has secured all VA records 
identified by the veteran and his representative.  The 
veteran has also been afforded examinations to determine the 
severity of his left knee disability and PTSD.  A review of 
these examination reports discloses that they are adequate 
for rating purposes and that additional examinations are not 
required. Under these circumstances, the Board finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issues on 
appeal have been made by the agency of original jurisdiction.
 
The Board further observes that the discussions in the rating 
decisions of January 1999, January 2001, and January 2003; 
the statements of the case issued in January 2001 and August 
2001; the supplemental statements of the case issued in 
January 2003 and March 2003; as well as various letters by 
the RO have informed the veteran of the information and 
evidence necessary to substantiate his claims.  In these 
documents, as well as in a March 2003 letter, the RO 
specifically outlined for the veteran the evidence he was 
expected to obtain and which evidence VA would obtain.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
RO also explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  In the March 2003 letter, the RO then informed the 
veteran that he could contact that office by telephone if he 
had any questions or needed assistance with his claims.  That 
letter also notified the veteran of the VCAA.  He was 
requested to submit any additional information within 30 days 
of the date of the letter and told that VA would decide his 
claim at the end of that period.  However, he was also 
informed that if he did submit additional evidence or 
information within one year of the date of the letter and VA 
determined that he was entitled to benefits, VA might be able 
to pay him from the date of his claim.  No further evidence 
or information was received from the veteran.

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claims and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
Therefore, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claims at the 
present time is appropriate.

II.  Left Knee Injury

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

The record shows that the veteran sustained a shrapnel injury 
to his left knee in April 1969.  X-rays disclosed metallic 
foreign bodies in the soft tissues overlying the left tibia, 
with no evidence of fracture or bony pathology.  A physical 
examination revealed no demonstrable evidence of any 
functional abnormality of the left knee. 

In a December 1970 rating decision, the RO granted service 
connection for residuals of a shrapnel wound injury of the 
left knee and assigned a 10 percent evaluation.  The veteran 
now claims that he is entitled to an evaluation in excess of 
10 percent for this disability.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  

The veteran's left knee disability is currently evaluated 
under Diagnostic Codes (DC) 7805-5260.  In the assignment of 
Diagnostic Code numbers, hyphenated Diagnostic Codes may be 
used.  Injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2002).  The hyphenated Diagnostic Code in this case 
indicates that scars that are rated on the limitation of 
function under DC 7806 is the service-connected disorder, and 
it is rated as if limitation of flexion of the leg under DC 
5260 is the residual condition.

The Board is cognizant of the regulatory changes to 38 C.F.R. 
§ 4.118 for the Schedule for Ratings of the skin.  See 67 
Fed. Reg. 49,590 (August 30, 2002).  However, as noted above 
the current disability evaluation is based on limitation of 
function of the left knee and not the scar.  Moreover, not 
only has the veteran not alleged any active symptomatology 
associated with the scar, as shown below the objective 
symptomatology would not meet the criteria for a higher 
evaluation under either the old or new criteria.  Further, no 
changes to DC 7805 have been made by the revision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Standard motion of a knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R.  § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R.    § 4.71a, DC 5261.

Applying these range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's left knee disability.  The veteran's left knee was 
examined by VA for compensation purposes in March 2000 and 
February 2003.  Reports from these examinations show that the 
veteran was able flex his left knee from zero to 122 degrees 
and from zero to 140 degrees.  These findings do not even 
meet the criteria for a noncompensable evaluation under DC 
5260 or DC 5261.  Nevertheless, a 10 percent evaluation has 
been assigned based on the veteran's complaints of pain.  
However, there is simply no basis to assign an evaluation in 
excess of 10 percent for the veteran's left knee disability. 

For these reasons, the Board also finds that an evaluation 
higher than 10 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  The veteran has reported pain 
and tenderness at the left knee joint, particularly with 
prolonged walking and climbing stairs.  However, neither 
examiner described functional loss due to pain or weakness.  
The veteran's left knee also demonstrated full range of 
motion at his most recent VA examination in February 2003, 
and that any functional loss due to pain has been fully 
compensated in the currently assigned 10 percent evaluation.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.49 
have been considered but provide no basis for an evaluation 
in excess of 10 percent. 

The Board also has considered whether an increased evaluation 
is warranted under DC 5257.  Under this code provision, a 
slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation; moderate impairment of the knee warrants a 20 
percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257 (2002).  In this case, there is simply no evidence that 
the veteran's left knee is manifested by slight or moderate 
instability.  A March 1999 VA outpatient treatment report 
included the veteran's complaint that his left knee continued 
to give out, especially on stairs.  The veteran has been 
issued a knee brace for additional support.  However, the 
Board emphasizes that two VA examiners found no varus or 
valgus instability of the left knee upon physical 
examination.  Thus, objective evidence of instability has not 
been shown.  See also VAOPGCPREC 23-97 (July 1, 1997) (23-
97); VAOGCPREC 9-98 (August 14, 1998).

Finally, the Board has considered DC 5314, which pertains to 
injury to muscle group XIV (38 C.F.R. § 4.73).  However, no 
muscle damage has been associated with the veteran's left 
knee injury.  Further, the Board, as noted above, has 
considered whether either a separate or a higher evaluation 
could be afforded the disability at issue under the 
applicable provisions governing rating the skin including 
scars.  However, other than the presence of the scar in 
question, the medical evidence does not indicate that any 
actual compensable disability associated with the scar is 
present.  In other words, the scar has been described as 
either tiny or 1 millimeter in size, non-adherent to 
underlying tissue and without tenderness, pain, or keloid 
formation.  See 38 C.F.R. § 4.118, prior to and from August 
30, 2002.  Moreover, as noted above, the current rating is 
predicated on limitation of motion of the leg.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's residuals of a shrapnel injury of the left 
knee.  Accordingly, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000); see also Dela Cruz, 15 Vet. App. at 
148-49. 

III.  PTSD

The record shows that the veteran suffers from PTSD as a 
result of his combat experience while serving in Vietnam.  As 
a result, an April 1995 rating decision granted service 
connection for PTSD.  In July 1998, the veteran requested an 
evaluation in excess of 50 percent for his PTSD.  In January 
2003, the RO granted an increased evaluation to 70 percent, 
effective June 1, 1998.  Inasmuch as the 70 percent 
evaluation is not the maximum benefit under the rating 
schedule, the claim for an evaluation in excess of 70 percent 
for PTSD is a viable issue for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  See 38 C.F.R. § 4.130, 
DC 9411.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The evidence, as summarized below, shows that the veteran's 
service-connected PTSD has caused total occupational 
impairment since filing his claim in July 1998.   This 
evidence includes a May 1998 decision by the Social Security 
Administration (SSA), showing that the veteran was considered 
disabled for SSA purposes since December 1994 due to PTSD.  
It was noted that the veteran's primary complaints involved 
severe nightmares, flashbacks, abnormal conduct, depression, 
and difficulty with social interactions.  The evidence also 
shows that the veteran stopped working full-time in April 
1992 when his position as a receiving clerk in a warehouse 
was eliminated. 

The record also shows that the veteran was hospitalized from 
April 1998 to May 1998 for complaints of depression and 
severe anger.  The diagnosis was PTSD.  Unfortunately, the 
complete hospitalization records associated with that 
admission are not of record.  The veteran also received 
individual and group therapy by VA from 1999 to 2000 for 
complaints involving anxiety, intrusive thoughts, sleep 
related problems, nightmares, memory problems, and social 
isolation.  

The veteran underwent a VA psychiatric examination in March 
2000 to determine the nature and severity of his PTSD.  
During the interview, the veteran reported increased anxiety 
over the past several years and said he felt helpless and 
isolated.  He reported frequent crying spells, trouble 
sleeping, daily intrusive thoughts, and frequent nightmares.  
He said he stayed away from people because he was easily 
provoked and that his only friends were people in his PTSD 
therapy group.  A mental status examination revealed that the 
veteran appeared very nervous and was somewhat tremulous.  
His voice quivered when he talked.  He exhibited considerable 
agitation at times, especially when talking about Vietnam.  
Overall, he appeared friendly and cooperative.  His recent 
memory was poor, but his remote memory was intact.  His 
concentration and attention were also poor as a result of 
anxiety and intrusive thoughts.  No evidence of psychosis was 
shown.  The diagnosis was PTSD.  The examiner assigned the 
veteran a Global Assessment of Functioning (GAF) score of 30, 
and indicated that the veteran was unemployable because of 
the extent of his anxiety and emotional lability.  

VA outpatient treatment reports dated from 2001 to 2002 
include the veteran's complaints of constant intrusive 
thoughts, nightmares, social isolation, and an inability to 
concentrate.  These reports also include opinions from mental 
health care professionals that the veteran was unable to work 
because of severe PTSD.  GAF scores of 38 and 39 were also 
assigned.

Based on the foregoing, it is apparent that the veteran's 
PTSD has resulted in total occupational and social 
impairment, as required for a 100 percent rating.  The Board 
notes that the veteran was determined to be unemployable by 
SSA due to PTSD.  The veteran's inability to work due to PTSD 
has also been confirmed by several mental health care 
professions, who have assigned the veteran GAF scores ranging 
from 30 to 39.  A score between 31 and 40 is appropriate 
where behavior is manifested by major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See Quick Reference 
to the Diagnostic Criteria from DSM-IV 47 (1994) (emphasis 
added).  These findings clearly show that the veteran's PTSD 
has resulted in total occupational and social impairment. 

In conclusion, the evidence shows that the veteran's PTSD has 
resulted in total social and occupational impairment, as 
required for a 100 percent rating under the criteria for 
mental disorders.  Accordingly, a 100 percent rating for the 
veteran's PTSD is warranted.




ORDER

An evaluation in excess of 10 percent for residuals of a 
shrapnel injury of the left knee is denied. 

A 100 percent schedular evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The record shows that the veteran incurred left ear hearing 
loss while on active duty.  In an April 1995 rating decision, 
the RO granted service connection for left ear hearing loss, 
which is currently evaluated as 10 percent disabling.  In 
January 1999, the veteran filed a claim for an increased 
disability evaluation.  

The Board notes that the standards for rating impairment of 
auditory acuity are set forth at 38 C.F.R. §§ 4.85-4.87.  VA 
regulations provide that if impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I" subject to the provisions of 
38 C.F.R. §3.383.   See 38 C.F.R. § 4.85 (f) (2002).

The Board notes further that under 38 U.S.C.A. § 1160 and 38 
C.F.R. § 3.383, compensation is payable for certain specified 
combinations of service-connected and nonservice-connected 
disabilities as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  However, the 
provisions of section 1160 as they relate to hearing loss 
were recently revised.  

Prior to December 6, 2002, 38 U.S.C.A. § 1160 provided that 
where the veteran has total deafness in one ear as a result 
of service-connected disability and total deafness in the 
other ear as the result of nonservice-connected disability 
not the result of the veteran's own willful misconduct, the 
Secretary shall assign and pay to the veteran the applicable 
rate of compensation as if the combination of disabilities 
were the result of service-connected disability.  (Emphasis 
added).

Effective December 6, 2002, 38 U.S.C.A. § 1160 provides that 
where a veteran has deafness compensable to a degree of 10 
percent or more as a result of service-connected disability 
and deafness in the other ear as the result of nonservice-
connected disability not the result of the veteran's own 
willful misconduct, the Secretary shall assign and pay to the 
veteran the applicable rate of compensation as if the 
combination of disabilities were the result of service 
connected disability.  Veterans Benefits Act of 2002, Pub. L. 
No. 107-330, 116 Stat. 2821 ( Dec. 6, 2002), to be codified 
at 38 U.S.C.A. § 1160(a)(3).  In essence, the revision 
removed the word "total" before "deafness" with respect to 
the nonservice-connected ear.  The veteran now only has to 
show deafness in the nonservice-connected ear.  The Board 
notes that the companion regulation has not been revised as 
yet.  

The evidence in this case indicates that the veteran has 
deafness in his service-connected left ear that is 
compensable to a degree of 10 percent or more, as well as 
hearing loss in his nonservice-connected right ear.  Although 
right ear hearing loss for VA purposes was not shown on VA 
examination in February 2003, it appears to have been shown 
on an earlier VA examination in March 2000 (speech 
recognition in the right ear at 74 decibels was reported to 
be 84 percent).  See 38 C.F.R. § 3.385 (2002).  

The RO has not adjudicated the veteran's increased rating 
claim for left ear hearing loss under the recently revised 
provision.  Moreover, the veteran has not had notice of the 
old statutory provision or notice of the recent statutory 
change, and has not been provided an opportunity to submit 
evidence or argument in this regard.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  Therefore, the Board finds 
that further action, to include affording the veteran a VA 
audiological evaluation, as well as the RO's adjudication of 
the veteran's claim under the revised statutory provision, is 
needed.  In the event that the claim continues to be denied, 
notice to the veteran of the revised provision is also 
required so that he may respond with appropriate argument in 
support of his claim.

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request that the 
veteran provide information as to any 
recent VA or non-VA treatment for hearing 
loss, including any audiological 
examinations since February 2003.  The RO 
should obtain such records and associate 
them with the claims folder.

2.  The RO should undertake all necessary 
development to include scheduling the 
veteran for an examination in order to 
readjudicate the veteran's claim for an 
increased evaluation for left ear hearing 
loss in light of the recent statutory 
change to 38 U.S.C.A. § 1160(a)(3).  See 
Veterans Benefits Act of 2002, Pub. L. 
No. 107-330, 116 Stat. 2821 ( Dec. 6, 
2002).  The veteran should be provided 
with notice of the old and the revised 
statutory provisions, and be afforded an 
opportunity to submit additional evidence 
or argument in this regard.  If the 
benefit sought on appeal is not granted, 
the RO should issue to the veteran a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development and afford the veteran due process, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable at this time.  The veteran is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

